     Case 1:21-cv-00028-NONE-GSA Document 6 Filed 01/25/21 Page 1 of 3


 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                      EASTERN DISTRICT OF CALIFORNIA
 5

 6
      BETSY AMY BLANCO,                                       CASE NUMBER: 1:21-cv-00028-GSA
 7
                         Plaintiff,
 8                                                            FINDINGS AND
             v.                                               RECOMMENDATIONS TO DENY
 9                                                            APPLICATION TO PROCEED IN
      ANDREW SAUL, Commissioner of Social                     FORMA PAUPERIS AND TO
10    Security,                                               REQUIRE FILING FEE PAYMENT,
                                                              AND DIRECTING CLERK OF COURT
11                                                            TO RANDOMLY ASSIGN A UNITED
                         Defendant.                           STATES DISTRICT JUDGE
12
                                                              (Docs. 2, 4, 5)
13

14

15

16

17          On January 7, 2021 Plaintiff filed a complaint in this Court and applied to proceed without

18   prepayment of fees (in forma pauperis) pursuant to 28 U.S.C. § 1915. Docs. 1–2. The Court

19   requested additional information (Doc. 3), and Plaintiff filed the long form application to proceed

20   in forma pauperis on January 21, 2021. Docs. 4–5.

21          I.      Legal Standard

22          In order to proceed without prepayment of the filing fee, Plaintiff must submit an affidavit

23   demonstrating that he “is unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a)(1).

24   “To proceed in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114, 116 (9th

25   Cir. 1965).   In enacting the in forma pauperis statute, “Congress intended to guarantee that no

26   citizen shall be denied an opportunity to commence, prosecute, or defend an action, civil or

27   criminal, in any court of the United States, solely because . . . poverty makes it impossible . . . to

28   pay or secure the costs of litigation.” Denton v. Hernandez, 504 U.S. 25, 31 (1992) (interna l
                                                     1
     Case 1:21-cv-00028-NONE-GSA Document 6 Filed 01/25/21 Page 2 of 3


 1   quotations and citations omitted).
 2           The determination whether a party may proceed in forma pauperis is a “matter within the
 3   discretion of the trial court . . .” Weller v. Dickinson, 314 F.2d 598, 600 (9th Cir. 1963). To proceed
 4   in forma pauperis a plaintiff need not demonstrate that he is completely destitute, but his poverty
 5   must prevent him from paying the filing fee and providing himself and his dependents (if any) with
 6   the necessities of life. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339–40 (1948).
 7   Although there is no bright line rule, courts look to the federal poverty guidelines developed each
 8   year by the Department of Health and Human Services. See, e.g., Lint v. City of Boise, No. CV09-
 9   72-S-EJL, 2009 WL 1149442, at *2 (D. Idaho Apr. 28, 2009) (and cases cited therein).
10           II.     Findings
11           Plaintiff’s application reflects that her five-person household (1 spouse and 3 dependent
12   children) earns income of $4,800 per month ($57,600 per year), which is substantially more than
13   the 2021 federal poverty guideline for a family of five ($31,040 per year). See 2021 Poverty
14   Guidelines, https://aspe.hhs.gov/poverty-guidelines (last visited January 22, 2021). Moreover,
15   although Plaintiff’s application reflects minimal cash reserves, the application reflects that her
16   family’s monthly income ($4,800) exceeds her family’s monthly expenses ($3,833) by $967. Both
17   of these facts suggest an ability to pay the $402 filing fee without sacrificing the necessities of daily
18   life.
19           III.    Recommendation
20           Accordingly, it is RECOMMENDED that Plaintiff’s application to proceed in forma
21   pauperis be denied (Docs. 2, 4, 6).
22           The Clerk of Court is DIRECTED to randomly assign this case to a United States District
23   Judge for resolution of these findings and recommendations pursuant to the provisions of Title 28
24   U.S.C. § 636(b)(l).        Within fourteen (14) days from the filing of these findings and
25   recommendations, Plaintiff may file written objections with the court. L.R. 304(b).              Such a
26   document should be captioned “Objections to Magistrate Judge’s Findings and Recommendatio ns. ”
27   Plaintiff is advised that failure to file objections within the specified time may result in the waiver
28   of rights on appeal. Wilkerson v. Wheeler, 772 F.3d
                                                     2 834, 838–39 (9th Cir. 2014) (citing Baxter v.
     Case 1:21-cv-00028-NONE-GSA Document 6 Filed 01/25/21 Page 3 of 3


 1   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 2

 3
     IT IS SO ORDERED.
 4

 5      Dated:     January 23, 2021                           /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
